Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00559-CV

          HILL COUNTRY SAN ANTONIO MANAGMENT SERVICES, INC.
                        a.k.a. Hill Country Achievement,
                            Appellant/Cross-Appellee

                                             v.

                        Rachel TREJO as next friend of Rene Trejo,
                                Appellee/Cross-Appellant

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-20045
                         Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of this appeal are taxed against Appellant Hill Country San Antonio
Management Services, Inc. a/k/a Hill Country Achievement.

      SIGNED February 12, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice